909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Juanito F. MORALES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3180.
United States Court of Appeals, Federal Circuit.
July 18, 1990.

Before ARCHER, PLAGER and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Juanito F. Morales petitions for review of the decision of the Merit Systems Protection Board, No. SE08318910137 (December 7, 1989), holding that Morales was ineligible to receive a civil service annuity because he failed to satisfy the required minimum period of "creditable" and covered civilian service under the Civil Service Retirement System.  See 5 U.S.C. Sec. 8333(a), (b).  We affirm on the basis of the Initial Decision of the Administrative Judge, dated December 7, 1989.